DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20 has been entered.
Claim Interpretation
As noted in previous office action, elected claims 1-19 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). The functional limitations followed by a linking term “for” or “configured to” do not appear to structurally contribute to the apparatus. A prior art apparatus or structure designed to carry out the recited functions or steps without contradicting the prior art teachings would meet the claim prima facie absent any unexpected results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 7025243, hereafter “Wong”) in view of Imuta (US 2012/0087047) & Song et al. (US 2016/0023298, “Song”).
Regarding claim 1, Wong discloses a bond head 10 for bonding a wire 26 to a bonding surface (figs. 2-3), comprising: a bond head body movably retained by a mounting portion (any support/base portion) about a pivot 16 having a pivot axis (col. 4, lines 5-7);5 a first actuator 18; and a second actuator 20 (fig. 2; col. 4, lines 20-30), wherein said bond head body has a tool portion configured to receive a bonding tool 15 (capillary) for receiving and bonding said wire and 10an actuator portion coupled with said first actuator 18 and said second actuator 20, said first actuator and said second actuator are operative to act on said actuator portion for driving said bond head body to rotate about the pivot axis with respect to said mounting portion to move said bonding tool in reciprocating directions with respect to said bonding surface (col. 4, lines 4-13), the first and second actuators being spaced from each other in a direction parallel to an axial direction of the pivot axis (fig. 2).15 Examiner notes that features of “mounting portion”, “tool portion” and “actuator portion” are broad terms which not limited by any dimensions/size; any suitable portion/part in the bond head is sufficient to meet these features (see diagram below). It is also noted that any extent of spacing meets “spaced from each other”.


    PNG
    media_image1.png
    516
    688
    media_image1.png
    Greyscale

Wong discloses first and aid second actuators (18, 20) comprising voice coil motors operative to act on said actuator portion for driving said bond head body to rotate about the pivot, but is silent as to both actuators operating to move the bonding tool. However, such dual feature is known in the art. Imuta discloses that it has been known in prior art to use dual actuator system involving the voice coil motor so that the magnetic head in the front can be precisely positioned to a target location (Background- [0007-0008]). Song discloses a bond head 1 for bonding a wire to a bonding surface (figs. 1-2, [0007]), comprising: a bond head body;5 an actuator portion coupled with a first actuator 8a; and a second actuator 


    PNG
    media_image2.png
    426
    674
    media_image2.png
    Greyscale

 
As to claim 2, Wong shows that said first actuator 18 is operative to generate a first force on said actuator portion and said second actuator 20 is operative to generate a second force on said actuator portion (fig. 2). It is noted 
As to claims 3 and 7, the actuator portion in Wong is configured to receive said first force and said second force and be urged in a direction due to a resultant force comprising a combination of said first and second forces, the resultant force having at least one of a time-varying magnitude and direction.
As to claims 4-8, Song discloses that first actuator 8a and the second actuator 258a are both connected to an actuator controller for controlling the operation of the bonding apparatus and generate controlled forces [0027]. Accordingly, the first and the second actuator 25are designed to generate said first force and said second force with one of equal and unequal magnitudes; to generate said first force and said second force to act in one of a 30common and differing directions; to generate at least one of said first force and said second force with at least one of a time-varying magnitude and direction; and to generate said first force and said second force having equal magnitudes and acting in opposing directions to combine to produce a null resultant force. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an actuator controller in the bonding apparatus of Wong because it would enable to control and generate desired forces from the actuators, thereby improving the bonding process. Examiner notes that particular magnitude and/or directions of said first and second forces are functional not structurally contribute to the claim. A particular intended manner of operating the first and second actuators does not distinguish the recited generic actuators from actuators of prior art.
As to claim 9, Wong discloses that the first and second actuators each comprises a motor and moreover, it can be any type of motor (col. 4, lines 8, 25-30).
As to claims 10-11, Wong shows that first actuator and second actuator are collocated by said actuator portion, wherein said first actuator 18 is spaced apart from but connected to said second actuator 20 by said actuator portion (fig. 2). Song also discloses a similar arrangement of the actuators. 
As to claim 12, Wong discloses that first actuator and second actuator are both located for concurrent movement with said actuator portion (figs. 2-3).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Imuta & Song as applied to claim 1 above, and further in view of Kakutani (US 2004/0188026).
As to claim 13, Wong does not specifically describe said first actuator and said second actuator each having a housing portion with a movable component. However, such features are known in the art. Kakutani (also drawn to wire bonding apparatus) discloses a bonding head and a moving mechanism comprising a first actuator, a second actuator and an actuator portion, wherein each actuator includes a motor [¶ 0025-0027, 0034], such as linear motor 130, 140 (fig. 1, [0060]), movable coil type linear motor (figs. 6-10). An exemplary actuating portion in Kakutani is 114 (supporting stage- fig. 1). Kakutani discloses 
As to claim 14, Kakutani discloses that said first moveable component of said first actuator is located in a fixed relationship with respect to said second moveable component of said second actuator by said actuator portion (fig. 1). 30  
As to claim 15, Kakutani discloses that actuator portion 114 comprises at least one brace 170 extended between said first housing portion and said second housing portion (fig. 4). - 20 -Thus, the bonding apparatus of Wong as modified by Kakutani above renders this claim obvious.
As to claims 16-17, Kakutani discloses that a first fixed component (e.g. 132) of the first actuator 130 is located in a fixed relationship with respect to a 
As to claim 18, Kakutani discloses the first actuator comprising a first movable coil as a first moveable member and the second actuator comprising a second movable coil as a second moveable member, wherein the size of the movable coils is set based upon conditions of magnetic flux linkage applying  [0025-0027, figs. 7-8]. The unique structure and movement of movable coils allows to keep the size of the drive magnets as minimum as possible, so the cost can be low [0035, 0038].  Accordingly, artisan of ordinary skill would readily appreciate that using movable coils actuators similar to Kakutani would reduce the cost of the actuators while enabling the noted advantages of increased moving speed, better positioning precision of the bonding head, and overall improved bond head efficiency [0036-0037]. Therefore, it would have been obvious to a person of ordinary skill in the art to employ actuators comprising movable coils in the bonding apparatus of Wong in order to reduce cost while achieving above advantages. Hence, the bonding apparatus of Wong as modified by Kakutani renders this claim obvious.
 As to claim 19, Kakutani discloses that first fixed component (132) of said first actuator 130 and said second fixed component of said second actuator 130 each comprise a magnet array [0025-0027]; the components 132 and 142 generate driving magnetic fields [0063].

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because arguments are no longer applicable since previous anticipation rejection under Song has been withdrawn in light of instant amendment. Specifically, examiner notes that new ground(s) of rejection based on the disclosures of Wong & Imuta has been set forth above. In order to distinguish from prior art, Applicant is suggested to specify structural features of the actuators and their arrangement in the bonding apparatus.

 Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735